Case 8:21-cv-00080-DOC-DFM Document 51 Filed 07/21/21 Page 1 of 16 Page ID #:683




  1
  2
  3
  4
  5
  6
  7                                UNITED STATES DISTRICT COURT
  8                               CENTRAL DISTRICT OF CALIFORNIA
  9                                      SOUTHERN DIVISION
10    XSOLLA (USA), INC., a California
11    corporation,                                   Case No. 8:21-cv-00080-DOC-DFM
                           Plaintiff,
12                                                   STIPULATED PROTECTIVE
            vs.                                      ORDER
13
      BITBOX, LTD, a Russian corporation, and
14    Does 1 through 20, inclusive,
15
                                     Defendants.
16
17    BITBOX, LTD, a Russian corporation,
18                                   Counterclaim-
19                                   Plaintiff,
20            vs.
21
      XSOLLA (USA), INC., a California
22    corporation,
23
                                     Counterclaim-
24                                   Defendant.
25
26
27
28

                                    STIPULATED PROTECTIVE ORDER
      149234.00605/126213518v.2
Case 8:21-cv-00080-DOC-DFM Document 51 Filed 07/21/21 Page 2 of 16 Page ID #:684




  1   I.      PURPOSES AND LIMITATIONS
  2           A.      Discovery in this action is likely to involve production of confidential,
  3   proprietary, or private information for which special protection from public
  4   disclosure and from use for any purpose other than prosecuting this litigation may
  5   be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
  6   enter the following Stipulated Protective Order. The parties acknowledge that this
  7   Order does not confer blanket protections on all disclosures or responses to
  8   discovery and that the protection it affords from public disclosure and use extends
  9   only to the limited information or items that are entitled to confidential treatment
10    under the applicable legal principles. The parties further acknowledge, as set forth
11    in Section XIII(C), below, that this Stipulated Protective Order does not entitle
12    them to file confidential information under seal; Civil Local Rule 79-5 sets forth the
13    procedures that must be followed and the standards that will be applied when a
14    party seeks permission from the Court to file material under seal.
15    II.     GOOD CAUSE STATEMENT
16            A.      This action is likely to involve trade secrets, customer and pricing lists
17    and other valuable research, development, commercial, financial, technical and/or
18    proprietary information, and third party financial information for which special
19    protection from public disclosure and from use for any purpose other than
20    prosecution of this action is warranted. Such confidential and proprietary materials
21    and information consist of, among other things, confidential business or financial
22    information, information regarding confidential business practices, proprietary
23    computer code, or other confidential research, development, or commercial
24    information (including information implicating privacy rights of third parties),
25    information otherwise generally unavailable to the public, or which may be
26    privileged or otherwise protected from disclosure under state or federal statutes,
27    court rules, case decisions, or common law. Accordingly, to expedite the flow of
28
                                                    2
                                  STIPULATED PROTECTIVE ORDER
      149234.00605/126213518v.2
Case 8:21-cv-00080-DOC-DFM Document 51 Filed 07/21/21 Page 3 of 16 Page ID #:685




  1   information, to facilitate the prompt resolution of disputes over confidentiality of
  2   discovery materials, to adequately protect information the parties are entitled to
  3   keep confidential, to ensure that the parties are permitted reasonable necessary uses
  4   of such material in preparation for and in the conduct of trial, to address their
  5   handling at the end of the litigation, and serve the ends of justice, a protective order
  6   for such information is justified in this matter. It is the intent of the parties that
  7   information will not be designated as confidential for tactical reasons and that
  8   nothing be so designated without a good faith belief that it has been maintained in a
  9   confidential, non-public manner, and there is good cause why it should not be part
10    of the public record of this case.
11    III.    DEFINITIONS
12            A.      Action: Xsolla (USA), Inc. v. Bitbox, Ltd., Case No. 8:21-cv-00080-
13    DOC-DFM, United States District Court, Central District of California.
14            B.      Challenging Party: A Party or Non-Party that challenges the
15    designation of information or items under this Order.
16            C.      “CONFIDENTIAL” Information or Items: Information (regardless of
17    how it is generated, stored or maintained) or tangible things that qualify for
18    protection under Federal Rule of Civil Procedure 26(c), and as specified above in
19    the Good Cause Statement.
20            D.      Counsel: Outside Counsel of Record and House Counsel (as well as
21    their support staff).
22            E.      Designating Party: A Party or Non-Party that designates information
23    or items that it produces in disclosures or in responses to discovery as
24    “CONFIDENTIAL.”
25            F.      Disclosure or Discovery Material: All items or information, regardless
26    of the medium or manner in which it is generated, stored, or maintained (including,
27
28
                                                   3
                                  STIPULATED PROTECTIVE ORDER
      149234.00605/126213518v.2
Case 8:21-cv-00080-DOC-DFM Document 51 Filed 07/21/21 Page 4 of 16 Page ID #:686




  1   among other things, testimony, transcripts, and tangible things), that are produced
  2   or generated in disclosures or responses to discovery in this matter.
  3           G.      Expert: A person with specialized knowledge or experience in a
  4   matter pertinent to the litigation who has been retained by a Party or its counsel to
  5   serve as an expert witness or as a consultant in this Action.
  6           H.      House Counsel: Attorneys who are employees of a party to this
  7   Action. House Counsel does not include Outside Counsel of Record or any other
  8   outside counsel.
  9           I.      Non-Party: Any natural person, partnership, corporation, association,
10    or other legal entity not named as a Party to this action.
11            J.      Outside Counsel of Record: Attorneys who are not employees of a
12    party to this Action but are retained to represent or advise a party to this Action and
13    have appeared in this Action on behalf of that party or are affiliated with a law firm
14    which has appeared on behalf of that party, and includes support staff.
15            K.      Party: Any party to this Action, including all of its officers, directors,
16    employees, consultants, retained experts, and Outside Counsel of Record (and their
17    support staffs).
18            L.      Producing Party: A Party or Non-Party that produces Disclosure or
19    Discovery Material in this Action.
20            M.      Professional Vendors: Persons or entities that provide litigation
21    support services (e.g., photocopying, videotaping, translating, preparing exhibits or
22    demonstrations, and organizing, storing, or retrieving data in any form or medium)
23    and their employees and subcontractors.
24            N.      Protected Material: Any Disclosure or Discovery Material that is
25    designated as “CONFIDENTIAL.”
26            O.      Receiving Party: A Party that receives Disclosure or Discovery
27    Material from a Producing Party.
28
                                                    4
                                  STIPULATED PROTECTIVE ORDER
      149234.00605/126213518v.2
Case 8:21-cv-00080-DOC-DFM Document 51 Filed 07/21/21 Page 5 of 16 Page ID #:687




  1   IV.     SCOPE
  2           A.      The protections conferred by this Stipulation and Order cover not only
  3   Protected Material (as defined above), but also (1) any information copied or
  4   extracted from Protected Material; (2) all copies, excerpts, summaries, or
  5   compilations of Protected Material; and (3) any testimony, conversations, or
  6   presentations by Parties or their Counsel that might reveal Protected Material.
  7           B.      Any use of Protected Material at trial shall be governed by the orders
  8   of the trial judge. This Order does not govern the use of Protected Material at trial.
  9   V.      DURATION
10            Even after final disposition of this litigation, the confidentiality obligations
11    imposed by this Order shall remain in effect until a Designating Party agrees
12    otherwise in writing or a court order otherwise directs. Final disposition shall be
13    deemed to be the later of (1) dismissal of all claims and defenses in this Action,
14    with or without prejudice; and (2) final judgment herein after the completion and
15    exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
16    including the time limits for filing any motions or applications for extension of time
17    pursuant to applicable law.
18    VI.     DESIGNATING PROTECTED MATERIAL
19            A.      Exercise of Restraint and Care in Designating Material for Protection
20                    1.          Each Party or Non-Party that designates information or items for
21    protection under this Order must take care to limit any such designation to specific
22    material that qualifies under the appropriate standards. The Designating Party must
23    designate for protection only those parts of material, documents, items, or oral or
24    written communications that qualify so that other portions of the material,
25    documents, items, or communications for which protection is not warranted are not
26    swept unjustifiably within the ambit of this Order.
27
28
                                                        5
                                       STIPULATED PROTECTIVE ORDER
      149234.00605/126213518v.2
Case 8:21-cv-00080-DOC-DFM Document 51 Filed 07/21/21 Page 6 of 16 Page ID #:688




  1                   2.          Mass, indiscriminate, or routinized designations are prohibited.
  2   Designations that are shown to be clearly unjustified or that have been made for an
  3   improper purpose (e.g., to unnecessarily encumber the case development process or
  4   to impose unnecessary expenses and burdens on other parties) may expose the
  5   Designating Party to sanctions.
  6                   3.          If it comes to a Designating Party’s attention that information or
  7   items that it designated for protection do not qualify for protection, that Designating
  8   Party must promptly notify all other Parties that it is withdrawing the inapplicable
  9   designation.
10            B.      Manner and Timing of Designations
11                    1.          Except as otherwise provided in this Order (see, e.g., Section
12    B(2)(b) below), or as otherwise stipulated or ordered, Disclosure or Discovery
13    Material that qualifies for protection under this Order must be clearly so designated
14    before the material is disclosed or produced.
15                    2.          Designation in conformity with this Order requires the
16    following:
17                                a.    For information in documentary form (e.g., paper or
18    electronic documents, but excluding transcripts of depositions or other pretrial or
19    trial proceedings), that the Producing Party affix at a minimum, the legend
20    “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
21    contains protected material. If only a portion or portions of the material on a page
22    qualifies for protection, the Producing Party also must clearly identify the protected
23    portion(s) (e.g., by making appropriate markings in the margins).
24                                b.    A Party or Non-Party that makes original documents
25    available for inspection need not designate them for protection until after the
26    inspecting Party has indicated which documents it would like copied and produced.
27    During the inspection and before the designation, all of the material made available
28
                                                         6
                                       STIPULATED PROTECTIVE ORDER
      149234.00605/126213518v.2
Case 8:21-cv-00080-DOC-DFM Document 51 Filed 07/21/21 Page 7 of 16 Page ID #:689




  1   for inspection shall be deemed “CONFIDENTIAL.” After the inspecting Party has
  2   identified the documents it wants copied and produced, the Producing Party must
  3   determine which documents, or portions thereof, qualify for protection under this
  4   Order. Then, before producing the specified documents, the Producing Party must
  5   affix the “CONFIDENTIAL legend” to each page that contains Protected Material.
  6   If only a portion or portions of the material on a page qualifies for protection, the
  7   Producing Party also must clearly identify the protected portion(s) (e.g., by making
  8   appropriate markings in the margins).
  9                               c.    For testimony given in depositions, that the Designating
10    Party identify the Disclosure or Discovery Material on the record, before the close
11    of the deposition all protected testimony, or identify the Disclosure or Discovery
12    Material in writing within 30 days of the conclusion of the deposition.
13                                d.    For information produced in form other than document
14    and for any other tangible items, that the Producing Party affix in a prominent place
15    on the exterior of the container or containers in which the information is stored the
16    legend “CONFIDENTIAL.” If only a portion or portions of the information
17    warrants protection, the Producing Party, to the extent practicable, shall identify the
18    protected portion(s).
19            C.      Inadvertent Failure to Designate
20                    1.          If timely corrected, an inadvertent failure to designate qualified
21    information or items does not, standing alone, waive the Designating Party’s right
22    to secure protection under this Order for such material. Upon timely correction of a
23    designation, the Receiving Party must make reasonable efforts to assure that the
24    material is treated in accordance with the provisions of this Order.
25    VII. CHALLENGING CONFIDENTIALITY DESIGNATIONS
26            A.      Timing of Challenges
27
28
                                                         7
                                        STIPULATED PROTECTIVE ORDER
      149234.00605/126213518v.2
Case 8:21-cv-00080-DOC-DFM Document 51 Filed 07/21/21 Page 8 of 16 Page ID #:690




  1                   1.          Any party or Non-Party may challenge a designation of
  2   confidentiality at any time that is consistent with the Court’s Scheduling Order.
  3           B.      Meet and Confer
  4                   1.          The Challenging Party shall initiate the dispute resolution
  5   process under Local Rule 37.1 et seq.
  6           C.      The burden of persuasion in any such challenge proceeding shall be on
  7   the Designating Party. Frivolous challenges, and those made for an improper
  8   purpose (e.g., to harass or impose unnecessary expenses and burdens on other
  9   parties) may expose the Challenging Party to sanctions. Unless the Designating
10    Party has waived or withdrawn the confidentiality designation, all parties shall
11    continue to afford the material in question the level of protection to which it is
12    entitled under the Producing Party’s designation until the Court rules on the
13    challenge.
14    VIII. ACCESS TO AND USE OF PROTECTED MATERIAL
15            A.      Basic Principles
16                    1.          A Receiving Party may use Protected Material that is disclosed
17    or produced by another Party or by a Non-Party in connection with this Action only
18    for prosecuting, defending, or attempting to settle this Action. Such Protected
19    Material may be disclosed only to the categories of persons and under the
20    conditions described in this Order. When the Action has been terminated, a
21    Receiving Party must comply with the provisions of Section XIV below.
22                    2.          Protected Material must be stored and maintained by a
23    Receiving Party at a location and in a secure manner that ensures that access is
24    limited to the persons authorized under this Order.
25            B.      Disclosure of “CONFIDENTIAL” Information or Items
26
27
28
                                                         8
                                       STIPULATED PROTECTIVE ORDER
      149234.00605/126213518v.2
Case 8:21-cv-00080-DOC-DFM Document 51 Filed 07/21/21 Page 9 of 16 Page ID #:691




  1                   1.          Unless otherwise ordered by the Court or permitted in writing by
  2   the Designating Party, a Receiving Party may disclose any information or item
  3   designated “CONFIDENTIAL” only to:
  4                               a.    The Receiving Party’s Outside Counsel of Record in this
  5   Action, as well as employees of said Outside Counsel of Record to whom it is
  6   reasonably necessary to disclose the information for this Action;
  7                               b.    The officers, directors, and employees (including House
  8   Counsel) of the Receiving Party to whom disclosure is reasonably necessary for this
  9   Action;
10                                c.    Experts (as defined in this Order) of the Receiving Party
11    to whom disclosure is reasonably necessary for this Action and who have signed the
12    “Acknowledgment and Agreement to Be Bound” (Exhibit A);
13                                d.    The Court and its personnel;
14                                e.    Court reporters and their staff;
15                                f.    Professional jury or trial consultants, mock jurors, and
16    Professional Vendors to whom disclosure is reasonably necessary or this Action and
17    who have signed the “Acknowledgment and Agreement to be Bound” attached as
18    Exhibit A hereto;
19                                g.    The author or recipient of a document containing the
20    information or a custodian or other person who otherwise possessed or knew the
21    information;
22                                h.    To the extent disclosure is not otherwise authorized by a
23    provision of this section, during their depositions, witnesses, and attorneys for
24    witnesses, in the Action to whom disclosure is reasonably necessary provided: (i)
25    the deposing party requests that the witness sign the “Acknowledgment and
26    Agreement to Be Bound;” and (ii) they will not be permitted to keep any
27    confidential information unless they sign the “Acknowledgment and Agreement to
28
                                                         9
                                       STIPULATED PROTECTIVE ORDER
      149234.00605/126213518v.2
Case 8:21-cv-00080-DOC-DFM Document 51 Filed 07/21/21 Page 10 of 16 Page ID #:692




  1   Be Bound,” unless otherwise agreed by the Designating Party or ordered by the
  2   Court. Pages of transcribed deposition testimony or exhibits to depositions that
  3   reveal Protected Material may be separately bound by the court reporter and may
  4   not be disclosed to anyone except as permitted under this Stipulated Protective
  5   Order; and
  6                               i.    Any mediator or settlement officer, and their supporting
  7   personnel, mutually agreed upon by any of the parties engaged in settlement
  8   discussions.
  9   IX.     PROTECTED MATERIAL SUBPOENAED OR ORDERED
 10           PRODUCED IN OTHER LITIGATION
 11           A.      If a Party is served with a subpoena or a court order issued in other
 12   litigation that compels disclosure of any information or items designated in this
 13   Action as “CONFIDENTIAL,” that Party must:
 14                   1.          Promptly notify in writing the Designating Party. Such
 15   notification shall include a copy of the subpoena or court order;
 16                   2.          Promptly notify in writing the party who caused the subpoena or
 17   order to issue in the other litigation that some or all of the material covered by the
 18   subpoena or order is subject to this Protective Order. Such notification shall
 19   include a copy of this Stipulated Protective Order; and
 20                   3.          Cooperate with respect to all reasonable procedures sought to be
 21   pursued by the Designating Party whose Protected Material may be affected.
 22           B.      If the Designating Party timely seeks a protective order, the Party
 23   served with the subpoena or court order shall not produce any information
 24   designated in this action as “CONFIDENTIAL” before a determination by the
 25   Court from which the subpoena or order issued, unless the Party has obtained the
 26   Designating Party’s permission. The Designating Party shall bear the burden and
 27   expense of seeking protection in that court of its confidential material and nothing
 28
                                                       10
                                       STIPULATED PROTECTIVE ORDER
      149234.00605/126213518v.2
Case 8:21-cv-00080-DOC-DFM Document 51 Filed 07/21/21 Page 11 of 16 Page ID #:693




  1   in these provisions should be construed as authorizing or encouraging a Receiving
  2   Party in this Action to disobey a lawful directive from another court.
  3   X.      A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
  4           PRODUCED IN THIS LITIGATION
  5           A.      The terms of this Order are applicable to information produced by a
  6   Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
  7   produced by Non-Parties in connection with this litigation is protected by the
  8   remedies and relief provided by this Order. Nothing in these provisions should be
  9   construed as prohibiting a Non-Party from seeking additional protections.
 10           B.      In the event that a Party is required, by a valid discovery request, to
 11   produce a Non-Party’s confidential information in its possession, and the Party is
 12   subject to an agreement with the Non-Party not to produce the Non-Party’s
 13   confidential information, then the Party shall:
 14                   1.          Promptly notify in writing the Requesting Party and the Non-
 15   Party that some or all of the information requested is subject to a confidentiality
 16   agreement with a Non-Party;
 17                   2.          Promptly provide the Non-Party with a copy of the Stipulated
 18   Protective Order in this Action, the relevant discovery request(s), and a reasonably
 19   specific description of the information requested; and
 20                   3.          Make the information requested available for inspection by the
 21   Non-Party, if requested.
 22           C.      If the Non-Party fails to seek a protective order from this court within
 23   14 days of receiving the notice and accompanying information, the Receiving Party
 24   may produce the Non-Party’s confidential information responsive to the discovery
 25   request. If the Non-Party timely seeks a protective order, the Receiving Party shall
 26   not produce any information in its possession or control that is subject to the
 27   confidentiality agreement with the Non-Party before a determination by the court.
 28
                                                       11
                                       STIPULATED PROTECTIVE ORDER
      149234.00605/126213518v.2
Case 8:21-cv-00080-DOC-DFM Document 51 Filed 07/21/21 Page 12 of 16 Page ID #:694




  1   Absent a court order to the contrary, the Non-Party shall bear the burden and
  2   expense of seeking protection in this court of its Protected Material.
  3   XI.     UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
  4           If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
  5   Protected Material to any person or in any circumstance not authorized under this
  6   Stipulated Protective Order, the Receiving Party must immediately (1) notify in
  7   writing the Designating Party of the unauthorized disclosures, (2) use its best efforts
  8   to retrieve all unauthorized copies of the Protected Material, (3) inform the person
  9   or persons to whom unauthorized disclosures were made of all the terms of this
 10   Order, and (4) request such person or persons to execute the “Acknowledgment and
 11   Agreement to be Bound” that is attached hereto as Exhibit A.
 12   XII. INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
 13           PROTECTED MATERIAL
 14           A.      When a Producing Party gives notice to Receiving Parties that certain
 15   inadvertently produced material is subject to a claim of privilege or other
 16   protection, the obligations of the Receiving Parties are those set forth in Federal
 17   Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify
 18   whatever procedure may be established in an e-discovery order that provides for
 19   production without prior privilege review. Pursuant to Federal Rule of Evidence
 20   502(d) and (e), insofar as the parties reach an agreement on the effect of disclosure
 21   of a communication or information covered by the attorney-client privilege or work
 22   product protection, the parties may incorporate their agreement in the Stipulated
 23   Protective Order submitted to the Court.
 24   XIII. MISCELLANEOUS
 25           A.      Right to Further Relief
 26                   1.          Nothing in this Order abridges the right of any person to seek its
 27   modification by the Court in the future.
 28
                                                        12
                                       STIPULATED PROTECTIVE ORDER
      149234.00605/126213518v.2
Case 8:21-cv-00080-DOC-DFM Document 51 Filed 07/21/21 Page 13 of 16 Page ID #:695




  1           B.      Right to Assert Other Objections
  2                   1.          By stipulating to the entry of this Stipulated Protective Order, no
  3   Party waives any right it otherwise would have to object to disclosing or producing
  4   any information or item on any ground not addressed in this Stipulated Protective
  5   Order. Similarly, no Party waives any right to object on any ground to use in
  6   evidence of any of the material covered by this Stipulated Protective Order.
  7           C.      Filing Protected Material
  8                   1.          A Party that seeks to file under seal any Protected Material must
  9   comply with Civil Local Rule 79-5. Protected Material may only be filed under
 10   seal pursuant to a court order authorizing the sealing of the specific Protected
 11   Material at issue. If a Party's request to file Protected Material under seal is denied
 12   by the Court, then the Receiving Party may file the information in the public record
 13   unless otherwise instructed by the Court.
 14   XIV. FINAL DISPOSITION
 15           A.      After the final disposition of this Action, as defined in Section V,
 16   within sixty (60) days of a written request by the Designating Party, each Receiving
 17   Party must return all Protected Material to the Producing Party or destroy such
 18   material. As used in this subdivision, “all Protected Material” includes all copies,
 19   abstracts, compilations, summaries, and any other format reproducing or capturing
 20   any of the Protected Material. Whether the Protected Material is returned or
 21   destroyed, the Receiving Party must submit a written certification to the Producing
 22   Party (and, if not the same person or entity, to the Designating Party) by the 60 day
 23   deadline that (1) identifies (by category, where appropriate) all the Protected
 24   Material that was returned or destroyed and (2) affirms that the Receiving Party has
 25   not retained any copies, abstracts, compilations, summaries or any other format
 26   reproducing or capturing any of the Protected Material. Notwithstanding this
 27   provision, Counsel are entitled to retain an archival copy of all pleadings, motion
 28
                                                        13
                                       STIPULATED PROTECTIVE ORDER
      149234.00605/126213518v.2
Case 8:21-cv-00080-DOC-DFM Document 51 Filed 07/21/21 Page 14 of 16 Page ID #:696




  1   papers, trial, deposition, and hearing transcripts, legal memoranda, correspondence,
  2   deposition and trial exhibits, expert reports, attorney work product, and consultant
  3   and expert work product, even if such materials contain Protected Material. Any
  4   such archival copies that contain or constitute Protected Material remain subject to
  5   this Protective Order as set forth in Section V.
  6           B.      Any violation of this Order may be punished by any and all appropriate
  7   measures including, without limitation, contempt proceedings and/or monetary
  8   sanctions.
  9   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
 10
      DATED: July 20, 2021                 BLANK ROME LLP
 11
 12
 13                                        By:   /s/ Harrison Brown
                                                        Dennis M.P. Ehling
 14                                                     Harrison Brown
                                                        Erica R. Graves
 15                                        Attorneys for Plaintiff and Counterclaim-
                                           Defendant
 16                                        XSOLLA (USA), INC.

 17
      DATED: July 20, 2021                 FRANKFURT KURNIT KLEIN + SELZ PC
 18
 19
 20                                        By: /s/ Craig Whitney
                                                      Craig Whitney
 21                                        Attorneys for Defendant and Counterclaim-
                                           Plaintiff
 22                                        BITBOX, LTD
 23
 24
 25
 26
 27
 28
                                                 14
                                  STIPULATED PROTECTIVE ORDER
      149234.00605/126213518v.2
Case 8:21-cv-00080-DOC-DFM Document 51 Filed 07/21/21 Page 15 of 16 Page ID #:697




  1                               SIGNATURE CERTIFICATION
  2           I certify that approval of the filing of this document has been obtained from each
  3   of the other signatories and that each of the other signatories have authorized submission
  4   of this document on their behalf.
  5
  6
  7                                       By: /s/ Harrison Brown
                                                  Harrison Brown
  8
  9
 10
 11
      FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
 12
 13
      Dated: July 21, 2021
 14
                                             HONORABLE DOUGLAS F. MCCORMICK
 15                                           United States Magistrate Judge
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                 15
                                  STIPULATED PROTECTIVE ORDER
      149234.00605/126213518v.2
Case 8:21-cv-00080-DOC-DFM Document 51 Filed 07/21/21 Page 16 of 16 Page ID #:698




  1                               EXHIBIT A
                   ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
  2
  3           I,                                 [print or type full name], of
  4                    [print or type full address], declare under penalty of perjury that I have
  5   read in its entirety and understand the Stipulated Protective Order that was issued
  6   by the United States District Court for the Central District of California on [DATE]
  7   in the case of Xsolla (USA), Inc. v. Bitbox, Ltd., Case No. 8:21-cv-00080-DOC-
  8   DFM, United States District Court, Central District of California. I agree to comply
  9   with and to be bound by all the terms of this Stipulated Protective Order and I
 10   understand and acknowledge that failure to so comply could expose me to sanctions
 11   and punishment in the nature of contempt. I solemnly promise that I will not
 12   disclose in any manner any information or item that is subject to this Stipulated
 13   Protective Order to any person or entity except in strict compliance with the
 14   provisions of this Order.
 15           I further agree to submit to the jurisdiction of the United States District Court
 16   for the Central District of California for the sole purpose of enforcing the terms of
 17   this Stipulated Protective Order, even if such enforcement proceedings occur after
 18   termination of this action. I hereby appoint                                 [print or
 19   type full name] of                                 [print or type full address and
 20   telephone number] as my California agent for service of process in connection with
 21   this action or any proceedings related to enforcement of this Stipulated Protective
 22   Order.
 23   Date:
 24   City and State where sworn and signed:
 25   Printed Name:
 26   Signature:
 27
 28
                                                    16
                                   STIPULATED PROTECTIVE ORDER
      149234.00605/126213518v.2
